United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 97-3599
      ___________

United States of America,             *
                                      *
               Appellee,              *
                                      *
      v.                              *
                                      *
Eugene H. Mathison,                   *
                                      *
               Appellant.             *
                                      *
                                      *
                                      *
      ___________                         Appeals from the United States
                                          District Court for the District
      No. 97-3600                         of South Dakota.
      ___________

United States of America,             *
                                      *
               Appellee,              *
                                      *
      v.                              *
                                      *
Perry Gobel,                          *
                                      *
               Appellant.             *
                                      *
                                      *
                                      *
      ___________

      No. 97-3602
      ___________

United States of America,   *
                            *
            Appellee,       *
                            *
      v.                    *
                            *
Robert E. Holmes,           *
                            *
            Appellant.      *
                            *
                            *
                            *
      ___________

      No. 97-3603
      ___________

United States of America,   *
                            *
            Appellee,       *
                            *
      v.                    *
                            *
Dean G. Chambers,           *
                            *
            Appellant.      *




                            -2-
                                    ___________

                             Submitted: May 15, 1998

                                  Filed: September 2, 1998
                                   ___________

Before McMILLIAN, NOONAN,1 and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

       Eugene Mathison and his associates Perry Gobel, Robert Holmes, and Dean
Chambers were indicted on numerous counts of conspiracy, see 18 U.S.C. § 371, mail
fraud, see 18 U.S.C. § 1341, wire fraud, see 18 U.S.C. § 1343, perjury, see 18 U.S.C.
§ 1623(a), and money laundering, see 18 U.S.C. § 1956(a)(1), § 1957(a). The
government alleged that Mr. Mathison operated three fraudulent investment schemes
by himself and that the four defendants together operated a fourth. While operating the
fourth investment group alone, the government charged, the defendants defrauded
family, friends, and acquaintances of nearly $1 million.

       Mr. Mathison's investment groups operated as a simple Ponzi scheme. The first
limited group of investors formed the Northern States Investment Group. Mr. Mathison
convinced his victims that they were investing with a Kansas City broker who had
devised a way to make exceptional returns in the commodities market. Once investors
gave Mr. Mathison their money, he began mailing statements showing monthly rates of
return from about 7 percent to 17.6 percent. Mr. Mathison never invested the money,
however; instead, he deposited the money into a bank account and paid out



      1
      The Honorable John T. Noonan, Jr., United States Circuit Judge for the Court
of Appeals for the Ninth Circuit, sitting by designation.

                                         -3-
most of it to himself and his wife. Some small amounts of money were returned to
investors.

      The next two investment groups, Goldstar and Universal, operated in
substantially the same manner as Northern States. In their promotional materials,
Mr. Mathison reported the paper success of the first group and all but promised the
same success for the new ones. Goldstar collected $102,500 and Universal collected
$171,000. Again, no money was ever invested, and substantial payouts were made to
Mr. Mathison and his wife from the groups' funds.

       In June, 1995, Mr. Mathison was arrested for crimes arising out of his activities
with the first three groups. The government produced proof at trial that Mr. Chambers
knew that Mr. Mathison had been arrested for fraud and for money laundering. Later
that year, the four defendants formed the final relevant entity, the Perob Investment
Group. By this time, the government was already investigating Mr. Mathison's
activities, and thus the final group's organization was, the government alleged,
calculated to conceal Mr. Mathison's involvement. The government alleged also that
Mr. Gobel and Mr. Holmes solicited friends and relatives to invest in the group, and that
Mr. Chambers acted as the registered agent for the group, while Mr. Mathison
continued to do the "investing" from behind the scenes. The defendants collected
$947,000 from the Perob investors.

        The government maintained at trial that Mr. Gobel and Mr. Holmes used the fake
statements from the previous investment groups to lure victims to Perob. All four
defendants received sizable amounts of money from Perob's bank accounts.
Mr. Mathison laundered some of this money by wiring it to an associate at a bank in
Arizona, who then wired the money back to Mr. Mathison, or into another account, at
his direction. Much of this laundered money was wired into accounts associated with
the first three investment groups and wholly under Mr. Mathison's control.


                                          -4-
      All four defendants were found guilty of conspiracy, mail fraud, and money
laundering, and Mr. Mathison was convicted on five additional counts of wire fraud.
Mr. Holmes was convicted in addition on one count of perjury. The trial court2
sentenced the defendants to lengthy prison terms and ordered them to make restitution.
They urge reversal on a great number of diverse grounds. Because we find none of their
arguments persuasive, we affirm the trial court's judgments.

                                            I.
       Mr. Mathison asserts that the trial court was biased against him. He maintains
that the judge should have recused himself from this case because Mr. Mathison had
embarrassed and humiliated him during a deposition in a civil case several years earlier
when the judge was in practice. Federal law requires a federal judge to disqualify
himself or herself where "his impartiality might reasonably be questioned," see 28
U.S.C. § 455(a), or where "he has a personal bias or prejudice concerning a party," see
28 U.S.C. § 455(b)(1).

       We find, after careful review, that Mr. Mathison waived his right to seek recusal
from the trial court. We have held that claims under § 455 will not be considered unless
they were timely made before the trial court. See United States v. Bauer, 19 F.3d 409,
414 (8th Cir. 1994). In a letter that he sent to the trial court following some particularly
adverse rulings, Mr. Mathison referred to the events that he now claims warranted a
recusal. The letter indicated his opinion that the events alluded to might warrant the
judge's recusal, but nowhere did the letter actually seek recusal. We therefore believe
that the trial court quite properly did not consider the letter to be a motion to recuse.




       2
       The Honorable Lawrence L. Piersol, United States District Judge for the District
of South Dakota.

                                            -5-
       Mr. Mathison chose not to raise the matter of recusal before the trial court,
although he plainly thought that he might have a basis for asking the judge to recuse.
Mr. Mathison did not simply forfeit an objection by mere inadvertent inaction; he made
a conscious choice not to raise the objection. In these circumstances, it is plain to us
that he has waived it. See United States v. Olano, 507 U.S. 725, 732-34 (1993).

                                             II.
       Mr. Holmes and Mr. Chambers mount several challenges to the trial court's
refusal to sever their trials from Mr. Mathison's. In counts 1-37, only Mr. Mathison was
a defendant, and crimes arising out of only the first three of the four investment schemes
were alleged. In counts 38-61, which concerned the fourth investment group, all four
defendants were charged.

       Although Mr. Holmes and Mr. Chambers moved for severance during a pretrial
hearing, they did not renew the motion at the close of the government's case or at the
close of all of the evidence. Because of this omission, we review the denial of the
motion for plain error only. See id. at 733-34. To succeed on plain-error review of the
denial of a motion to sever, a defendant must show an abuse of discretion by the trial
court as well as "prejudice affecting his substantial rights and an extraordinary reason
to reverse." United States v. Rogers, No. 98-1073, 1998 WL 414468, at *3 (8th Cir.
July 24, 1998); see also Fed. R. Crim. P. 14.

        While it is true, as the defendants point out, that the acts alleged in counts 1-37
were distinct from those alleged in counts 38-61, the trial court did not abuse its
discretion by having all of the counts considered in the same trial. Mr. Mathison's first
three investment groups served as the model and progenitor for the final scam. At least
one defendant, Mr. Mathison, was involved in all of the acts, and the government
presented evidence allegedly linking Mr. Gobel and Mr. Holmes to the acts underlying
all of the counts. Furthermore, the complex money-laundering scheme, for which all of
the defendants were convicted, involved money obtained from all four of the

                                           -6-
investment groups. As in a typical Ponzi scheme, money obtained from victims of the
final scam was used to placate victims of the previous three scams. Finally, promotional
materials from the first three scams were used to defraud investors in the fourth one.
For all of these reasons, we hold that the offenses charged were "of the same or similar
character" and were "based on ... two or more ... transactions connected together," see
Fed. R. Crim. P. 8(a), and that joinder of all of the counts was therefore proper.

       It is true that the government produced more evidence of Mr. Mathison’s guilt
than it did of his co-defendants', and it is also true that Mr. Mathison was indicted on
more counts than his co-conspirators were. But “[a] defendant is not entitled to
severance merely because the evidence against a co-defendant is more damaging than
the evidence against him. ... Severance becomes necessary [only] where ... a jury could
not be expected to compartmentalize the evidence as it relates to separate defendants.”
United States v. Jackson, 549 F.2d 517, 525 (8th Cir. 1977), cert. denied, 430 U.S.
985, 431 U.S. 923, 968 (1977). In this case, “any risk of prejudice was reduced by the
district court's instructions, which directed the jury to consider each offense and its
supporting evidence separately, and to analyze the evidence with respect to each
individual without considering evidence admitted solely against other defendants."
United States v. Noske, 117 F.3d 1053, 1057 (8th Cir. 1997), cert. denied, 118 S. Ct.
315, 389 (1997), 118 S. Ct. 1060 (1998).

        More important, because a substantial amount, if not all, of the evidence
presented with respect to counts 1-37 would have been admissible (and likely would
have been used) in a separate trial on counts 38-61, Mr. Holmes and Mr. Chambers
could not have been prejudiced by the trial court’s failure to sever their trials from that
of Mr. Mathison. We have held, moreover, that defendants "charged in a conspiracy
should be tried together, particularly where proof of the charges against the defendants
is based upon the same evidence and acts." United States v. Boyd, 610 F.2d 521, 525
(8th Cir. 1979), cert. denied, 444 U.S. 1089 (1980). We hold, therefore, that all of the


                                           -7-
defendants were "alleged to have participated ... in the same series of acts or
transactions," see Fed. R. Crim. P. 8(b), and that a joint trial was thus proper.

        Mr. Holmes and Mr. Chambers also argue that the trial court erred in failing to
sever their trials from Mr. Mathison's because his pro se representation was prejudicial
to their right to a fair trial. Requests for severance of defendants under Fed. R. Crim. P.
14 must be made prior to trial. See Fed. R. Crim P. 12(b)(5). Because Mr. Holmes and
Mr. Chambers never requested severance on this ground from the trial court, we review
for plain error. See Olano, 507 U.S. at 733-34. Our examination of the record
convinces us that Mr. Mathison's pro se representation was prejudicial to no one other
than himself, and we therefore find that the court did not commit plain error in failing
to sever the defendants' trials on this ground. Id. at 734-35.

                                            III.
        Mr. Mathison maintains that the trial court erred in denying his motion to
suppress evidence that was seized from his office pursuant to the first of two warrants
that were issued to search his property. He argues that he was improperly denied a
Franks hearing, see Franks v. Delaware, 438 U.S. 154 (1977), that the magistrate
judges who issued the warrants were not neutral and detached, that the affidavit upon
which the first search warrant was based was insufficient to state probable cause, that
the first warrant was not specific enough, and that items removed from his office during
the first search were not described in the warrant.

       The FBI originally investigated Mr. Mathison for crimes relating to a fraudulent
loan scheme in which, the government asserted, he solicited borrowers for a number of
sham loan offerings. The affidavit that was presented in support of the application for
the first search warrant, and sworn out by FBI Special Agent Danny Reynolds, was
based on several sources of information, all tending to show that Mr. Mathison, through
several of his business entities, was involved in soliciting fraudulent loan deals. The


                                           -8-
first warrant therefore authorized the seizure of all records at Mr. Mathison's office that
pertained to 17 distinct businesses and 11 individuals, including Mr. Mathison himself.

        For the affidavit, Mr. Reynolds first obtained incriminating information from a
special agent with the South Dakota Division of Criminal Investigation. That
information was based on interviews with five separate borrowers and on several letters
indicating that Mr. Mathison's office might contain evidence that those and other
borrowers were defrauded. Second, Mr. Reynolds reviewed bank records provided
pursuant to a federal grand jury subpoena of the ringleader behind the fraudulent loan
scheme, one Ronald Totaro. The accounts revealed wire transfers from Mr. Mathison
and his associates. Third, Mr. Reynolds interviewed Lynn Tjaden, an alleged victim of
one of Mr. Mathison's loan schemes, and Mr. Tjaden provided information about the
form of the scam, provided the names of several other borrowers, and indicated that
relevant evidence could be found at Mr. Mathison's office. Fourth, Mr. Reynolds
reviewed a report of an FBI interview with Eugene Drong, an associate of
Mr. Mathison's who claimed that he too was defrauded by Mr. Totaro and that
Mr. Mathison had introduced him to Mr. Totaro. Fifth, Mr. Reynolds obtained
information from a special agent with the IRS Criminal Investigation Division
suggesting that Mr. Mathison was engaged in tax evasion and money-laundering
activities in connection with the operation of one of his numerous business entities, and
that evidence of such activity could be found at his office. Finally, Mr. Reynolds
listened to a recording of a phone conversation between Mr. Mathison and Leroy
Anderson, a potential borrower, in which Mr. Mathison solicited Mr. Anderson to apply
for one of Mr. Totaro's presumably fraudulent loans.

       A defendant is entitled to a hearing to determine the veracity of a search warrant
affidavit if he or she can make a substantial preliminary showing that a false statement
was included in the affidavit (or that relevant information was omitted from it)
intentionally or recklessly, and that the allegedly false statement was necessary to a
finding of probable cause or that the alleged omission would have made it impossible

                                           -9-
to find probable cause. See id. at 155-56; United States v. House, 604 F.2d 1135, 1141,
1141 n.9 (8th Cir. 1979), cert. denied, 445 U.S. 931 (1980). Mr. Mathison argues that
the affiant in his case intentionally included false statements and omitted exculpatory
ones.

       We agree with the trial court that Mr. Mathison was not entitled to a Franks
hearing because he did not make "a substantial preliminary showing that a false
statement knowingly and intentionally, or with reckless disregard for the truth, was
included by the affiant in the warrant affidavit." Franks, 438 U.S. at 155-56; see also
United States v. Garcia, 785 F.2d 214, 222 (8th Cir. 1986), cert. denied, 475 U.S. 1143
(1986). The requirement of a substantial preliminary showing "is not lightly met."
United States v. Wajda, 810 F.2d 754, 759 (8th Cir. 1987), cert. denied, 481 U.S. 1040
(1987). A mere allegation standing alone, without an offer of proof in the form of a
sworn affidavit of a witness or some other reliable corroboration, is insufficient to make
the difficult preliminary showing. Franks, 438 U.S. at 171. While Mr. Mathison
identified what he said were specific falsehoods in the affidavit, he offered no proof that
the alleged falsehoods were deliberate or reckless. "When no proof is offered that an
affiant deliberately lied or recklessly disregarded the truth, a Franks hearing is not
required." United States v. Moore, 129 F.3d 989, 992 (8th Cir. 1997), cert. denied, 118
S. Ct. 1402 (1998).

        Mr. Mathison further alleges that the affiant omitted material information about
one of the informants on whom the affiant relied in gathering information for the
affidavit, specifically, that the informant was in jail and charged with grand theft at the
time that he made the relevant statements. Mr. Mathison asserts that the omission was
" 'clearly critical' to the finding of probable cause," and thus that recklessness may be
inferred from the fact of the omission. United States v. Reivich, 793 F.2d 957, 961 (8th
Cir. 1986), quoting United States v. Martin, 615 F.2d 318, 329 (5th Cir. 1980). While
we do not dispute that evidence of an informant's credibility may sometimes be critical
to a finding of probable cause, we agree with the trial court that, in this case, the

                                          -10-
inclusion of the omitted information would not have affected that determination. The
amount of evidence recited in the affidavit was considerable, to say the least, and was
certainly enough to overcome the doubt, if any, that might have been cast on its weight
by the informant's alleged lack of credibility.

                                          IV.
       Mr. Mathison argues in addition that the magistrate judges who issued the
warrant under discussion and a subsequent one were not neutral and detached. In
connection with his suppression motion, Mr. Mathison filed an affidavit stating that, in
the course of his business of holding seminars on living trusts, he criticized the way in
which the magistrate judge who issued the first warrant had handled a probate case
while that magistrate judge was in practice. We have held that a magistrate judge is
neutral and detached if his or her impartiality cannot reasonably be questioned. See
United States v. DeLuna, 763 F.2d 897, 907 (8th Cir. 1985), cert. denied, 474 U.S. 980
(1985).

        We agree with the trial court that Mr. Mathison has not alleged facts that could
lead a reasonable person to believe that either magistrate judge was unable to assess
impartially the existence of probable cause for the relevant search warrant. The record
contains no evidence that the magistrate judge who issued the first warrant was actually
aware of Mr. Mathison's criticisms. It may be that Mr. Mathison was not neutral and
detached with respect to that magistrate judge, but one may not reasonably infer from
this that the opposite was true. Mr. Mathison's claim that the magistrate judge issuing
the second warrant also was not neutral and detached, moreover, amounts to nothing
more than a vague and conclusory allegation.

                                            V.
      Mr. Mathison maintains that the affidavit upon which the first search warrant was
premised was insufficient to support a finding of probable cause for the search of
several of the distinct business entities for which the search warrant was issued. In

                                         -11-
order to find probable cause, the court issuing a search warrant must decide " 'whether,
given all the circumstances set forth in the affidavit before [it], ... there is a fair
probability that ... evidence of a crime will be found.' " United States v. Kail, 804 F.2d
441, 444 (8th Cir. 1986), quoting Illinois v. Gates, 462 U.S. 213, 238 (1983). Taken
together, the information in the affidavit in question strongly suggests that Mr. Mathison
was using several of his businesses to recruit victims for Mr. Totaro's fraudulent loan
deals, and that evidence tending to demonstrate Mr. Mathison's involvement could be
found in the records of those corporate entities, located in his office. Because there is
more than ample evidence in the affidavit that Mr. Mathison was involved in criminal
activity, and that evidence of this involvement could be found in his financial records,
the affidavit properly supported the magistrate judge's finding of probable cause with
respect to all of the records seized under the first warrant.

       We find, likewise, that the first search warrant was appropriately specific; it did
not, contrary to another of Mr. Mathison's assertions, authorize a general search. A
search warrant must be specific enough to avoid a "general, exploratory rummaging" of
a person's property, Coolidge v. New Hampshire, 403 U.S. 443, 467 (1971). In this
case the FBI had considerable information regarding Mr. Mathison's criminal activity,
including the names of 17 corporations that were potentially involved in criminal
wrongdoing. But fraud, by its nature, entails concealment. The FBI could not be
certain that the records of the 17 corporate entities about which it had information
would contain evidence of Mr. Mathison's crimes. It therefore sought, and received,
authorization to search all of Mr. Mathison's financial records in addition to the
delineated corporate records. Because the first search warrant limited the search to all
records pertaining to the specified corporations and to certain individuals' financial
records, we find that it was sufficiently particular. See, e.g., United States v. Rude, 88
F.3d 1538, 1551 (9th Cir. 1996), cert. denied, 117 S. Ct. 690 (1997).

      Similarly, we find that the trial court properly denied Mr. Mathison's motion to
suppress certain evidence on the ground that its seizure exceeded the scope of the first

                                          -12-
search warrant. Mr. Mathison alleges that the FBI unlawfully seized documents
pertaining to a number of companies not specifically named in either the affidavit or the
warrant. The trial court declined to suppress that evidence, finding that it fit within the
confines of the warrant. We agree. As we have noted, the first warrant properly
authorized the seizure of Mr. Mathison's financial records. Because the disputed
evidence related to investment groups in which Mr. Mathison was listed as an investor,
the seizure did not exceed the scope of the warrant.

      We therefore affirm the trial court's denial of Mr. Mathison's motion for a Franks
hearing and of his motion to suppress. His claim that evidence obtained pursuant to a
second search, under a second warrant based on information derived from the initial
search, should be suppressed as fruit of the poisonous tree is therefore moot.

                                          VI.
       Mr. Mathison maintains that the trial court erred in refusing to force the
government to allow him to examine the property seized from his home and office
during the second search. When Mr. Mathison moved to inspect that evidence, the trial
court treated it as a motion for discovery. At the hearing at which this motion was
considered, the government indicated that it had complied, and would continue to
comply, with all discovery requests. Mr. Mathison acknowledged that the government
had sufficiently accommodated his discovery requests but then suggested that he had
been denied access to the evidence seized under the second search warrant. When the
government indicated that Mr. Mathison's attorney had in fact reviewed some of the
documents, however, Mr. Mathison seems to have acquiesced. We detect no error here.

                                           VII.
     All of the defendants contend that the trial court erred in refusing to extend
immunity to one of their witnesses. The defendants subpoenaed Sharon Scharlepp,
Mr. Mathison's former secretary, to testify, whereupon Ms. Scharlepp informed the trial


                                          -13-
court that she would assert her Fifth Amendment right not to testify. The government
declined to grant immunity to Ms. Scharlepp in exchange for her testimony, despite the
fact that it had granted her immunity when she testified against Mr. Mathison at an
earlier tax-evasion trial and in interviews with the government before the defendants'
trial.

       The relevant federal immunity statutes, 18 U.S.C. §§ 6001-6003, plainly do not
give courts the authority to immunize witnesses on motion of a party. See, e.g.,
Pillsbury Co. v. Conboy, 459 U.S. 248, 261 (1983); see also United States v. Capozzi,
883 F.2d 608, 612 n.7 (8th Cir. 1989), cert. denied, 495 U.S. 918 (1990). Nor can a
trial court compel the government to offer statutory immunity. See United States v.
Eagle Hawk, 815 F.2d 1213, 1217 (8th Cir. 1987), cert. denied, 484 U.S. 1012 (1988).
Assuming, arguendo, that a trial court has some inherent authority to immunize
witnesses, "it is clear that such an order is an extraordinary remedy, to be used
sparingly, and then only where the proffered evidence is 'clearly exculpatory.' "
Capozzi, 883 F.2d at 614, quoting Eagle Hawk, 815 F.2d at 1217 (emphasis in original).



       In this case, none of the defendants made an offer of proof on what
Ms. Scharlepp would have testified to if she had been granted immunity. Even if the
trial court had the legal authority to grant immunity, therefore (a proposition that we
very much doubt), it could not have done so in this instance, because it was never given
a factual predicate sufficient to support the conclusion that the defendants were entitled
to what they requested. There is thus no error here, plain or otherwise.

                                          VIII.
       Mr. Gobel was convicted of conspiracy, mail fraud, and money laundering. He
contends that the trial court erred in denying his motions for judgment of acquittal on
the ground that the evidence was insufficient to support his convictions. Specifically,
Mr. Gobel argues that the government failed to prove that he intended to enter into a

                                          -14-
conspiracy, that he intended to defraud any of the victims whom he recruited for the
investment group, and that he was even aware of the existence of any financial
impropriety or money laundering.

       We review a denial of a judgment of acquittal by considering the evidence in the
light most favorable to the verdict. If the evidence so construed would permit a
reasonable jury to find the defendant guilty, we must uphold the verdict. See United
States v. Smith, 104 F.3d 145, 147 (8th Cir. 1997). Viewing the evidence in this light,
we find that the record is sufficient to support Mr. Gobel's convictions.

       To convict a defendant of conspiracy, the government must demonstrate that
there was an agreement to achieve an illegal purpose and that the defendant knew of the
agreement and knowingly became a part of the conspiracy. See United States v. Berndt,
86 F.3d 803, 809 (8th Cir. 1996). We have held, however, that "[o]nce the existence
of 'a conspiracy is established, even slight evidence connecting a defendant to the
conspiracy may be sufficient to prove the defendant's involvement.' " United States v.
Agofsky, 20 F.3d 866, 870 (8th Cir. 1994), cert. denied, 513 U.S. 909, 949 (1994),
quoting United States v. Ivey, 915 F.2d 380, 384 (8th Cir. 1990). The government
provided evidence that Mr. Gobel was closely associated with the relevant investment
group: There was proof that he was instrumental in its organization, that he accepted
a sizable amount of money from it, and that he encouraged victims to invest in it. In
addition, the record would support a finding that Mr. Gobel feigned an inability to
recollect how many people he encouraged to make investments.

       We hold, therefore, that even though the evidence presented by the government
was not overwhelming, it was sufficient to prove, beyond a reasonable doubt,
Mr. Gobel's participation in the conspiracy. As a result of this involvement, he was also
properly convicted on related mail fraud and money-laundering charges. See United
States v. Escobar, 50 F.3d 1414, 1420 (8th Cir. 1995) ("each member of a conspiracy
may be held criminally liable for any substantive crime committed by a co-

                                         -15-
conspirator in the course and furtherance of the conspiracy"); see also Pinkerton v.
United States, 328 U.S. 640, 647 (1946).

                                              IX.
       Mr. Mathison asserts that the trial court erred in a number of ways in sentencing
him. He argues first that the trial court improperly required that he make restitution and
did so without first assessing his ability to pay. The Mandatory Victim Restitution Act
of 1996, however, requires restitution for injuries inflicted in the course of crimes
involving fraud. See 18 U.S.C. § 3663A(c)(1)(A)(ii). The same statute requires that
restitution be ordered "without consideration of the economic circumstances of the
defendant." See 18 U.S.C. § 3664(f)(1)(A).

       Mr. Mathison also maintains that his sentence constitutes cruel and unusual
punishment because it will require him to be in prison beyond the extent of his life
expectancy. But we have held in a previous case that a sentence that is within the range
prescribed by statute, although in excess of a defendant's life expectancy, does not
violate the Eighth Amendment. See United States v. Mendoza, 876 F.2d 639, 640 (8th
Cir. 1989).

                                            X.
       Mr. Mathison raises numerous claims of ineffective assistance of counsel. While
such claims must ordinarily be raised in a petition for postconviction relief, see United
States v. Triplett, 104 F.3d 1074, 1083 (8th Cir. 1997), cert. denied, 117 S. Ct. 1837,
2445 (1997), we believe that Mr. Mathison's claims in this instance are ripe for review
because he raised them below and the trial court ruled on them. We reject all of them
as without merit, but address in detail only the claim that Mr. Mathison's counsel was
ineffective in not obtaining a Franks hearing in connection with Mr. Mathison's motion
to suppress.




                                          -16-
       We have already held that Mr. Mathison's first motion for a Franks hearing was
correctly denied because, among other things, he did not make a preliminary showing
of deliberate or reckless untruthfulness by Mr. Reynolds that was sufficient to justify
a hearing. Mr. Mathison later made a pro se motion for a Franks hearing that was
insufficient for the same reason. While he asserts on appeal that his lawyer could have
reasonably discovered certain additional facts that would have supported the original
motion for a Franks hearing, those additional facts did not tend to show that
Mr. Reynolds's alleged untruthfulness was deliberate or reckless. Mr. Mathison would
thus not have been entitled to a Franks hearing even if his lawyer had discovered the
facts that Mr. Mathison asserts should have been discovered. In our view, then,
Mr. Mathison cannot show prejudice from his lawyer's alleged shortcomings, and this
claim of ineffective assistance must therefore fail.

                                          XI.
      Mr. Mathison makes a number of other arguments, all of which we have
considered carefully and find to be entirely without merit.

                                        XII.
      For the foregoing reasons, we affirm the judgments of the trial court.

NOONAN, Circuit Judge, concurring and dissenting.

       I concur in the court's opinion except as to its holding on Mathison's claim of
ineffective assistance of counsel. The usual way of ruling on such claims is on a motion
for habeas corpus. See United States v. Petty, 1 F.3d 695, 696 (8th Cir. 1993). The
record here is so sparsely developed that I cannot form an opinion on the merits of the
claim. Mathison's account of his counsel's failure to move for recusal in itself warrants
more inquiry.




                                         -17-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -18-